EIB and EBRD annual reports for 2007 - Community guarantee to the European Investment Bank (debate)
The next item is the joint debate on the following reports:
by Mr Mitchell, on behalf of the Committee on Economic and Monetary Affairs, on 2007 Annual Reports of the European Investment Bank and the European Bank for Reconstruction and Development; and
by Mr Seppänen, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and of the Council granting a Community guarantee to the European Investment Bank against losses under loans and loan guarantees for projects outside the Community - C6-0025/2009 -.
rapporteur. - (FI) Mr President, the European Union can provide developing countries and other countries not in the EU with financial assistance in the form of credit at low interest rates from the European Investment Bank. The EU guarantees the loans in such a way that the lender does not incur any losses and it may finance its own borrowing further with market money.
When the EU's guarantees in respect of the European Investment Bank were renewed and extended to cover more countries than before, it was the European Parliament's view that the decisions should come under the codecision procedure and, furthermore, fall within the competence of the European Parliament, and not just that of the Council. The European Court of Justice agreed and, accordingly, the Council's unilateral decision was remitted back to the codecision procedure. The new decision is to be taken by 6 November this year.
Now before us is the Commission's proposal for a decision, which may be regarded as temporary, and regarding which the Commission will be allowed up to the end of April next year to prepare a new, general proposal. Parliament has left its fingerprints on the 'temporary' decision, and the Council has accepted that. It is a positive sign that, after some tricky negotiations, there is now consensus between the Council and Parliament and that the decision can be taken today at first reading, without the need for any further deliberation.
In this connection I wish to thank the representatives of the Czech Presidency, who have worked so hard in the Council to bring about consensus. But for the active participation of the Czech Republic, this decision would never have come into being.
All the same, I do have to censure all those who stirred things up at the European Investment Bank. The European Investment Bank is accustomed to receiving the support of the European Parliament in its various affairs, but its representatives this time have failed to realise that the codecision procedure had been brought into play and that Parliament's competence in this matter had been extended significantly. Parliament wanted to exercise its powers fully, which was not possible at the earlier consultation procedures. It was, I think, completely inappropriate that the European Investment Bank, which is one of the institutions of the EU, should not have shown some respect for Parliament's established practices, but instead tried to influence the decision from the political periphery.
It is, nevertheless, a good end result. The European Investment Bank mainly got what it wanted. It earned Parliament's sympathy in a decision-making procedure in which Parliament formed its own opinion. This decision now has the vast consensus of the political groups behind it, whereas it would not have if the European Investment Bank's approach had been adopted. I would like to thank the Presidency of the Council of the European Union for achieving this compromise. I would also like to thank the Committee on Budgets and its shadow rapporteurs for its consensus in order to reach a decision at first reading. I am sure this will be a good decision for all concerned.
rapporteur. - Mr President, can I say at the outset that I really do strongly object to the way Members of Parliament have their time shortened here. Question Time is not being heard this week, either by the Council or the Commission. People can come in here and speak at all sorts of great length. Members of Parliament introducing reports on behalf of Parliament are shortened without notice. This is an outrageous imposition on MEPs.
As rapporteur, I would first like to welcome President Maystadt and President Mirow to the Chamber on this first time that Parliament has drafted a report on the activities of the European Investment Bank (EIB) and the European Bank for Reconstruction and Development (EBRD) concurrently. There can be no doubting the fact that the current financial crisis has highlighted the importance of the work of the EIB and the EBRD. Both banks are to be praised for their efforts in tackling the effects of the economic crisis. They are both facing up to the challenges presented, and I commend them for this. It is important that we consider both banks at the same time, so as to ensure better cooperation between them and the elimination of overlap.
Both banks should ensure that there is maximum synergy so as to prepare for and assist economic recovery. The decision to increase lending to small and medium-sized enterprises by 50% is particularly welcome. The initially planned EUR 5 billion per year for SME lending has been increased to EUR 7.5 billion per year over the four year period 2008-2011.
An example of new funding is the EUR 310 million approved recently by the EIB for investment in SMEs in Ireland. The EIB has made it clear that more can be made available, and at very competitive interest rates, to Irish SMEs and to other SMEs. In my view, Europe needs to think in terms of a Marshall Aid-type plan, which worked so well after the Second World War.
If the EIB could be persuaded to, say, borrow from China to invest in the Bank, it could use such resources to help kick-start the economic recovery and bring this about sooner. This borrowing could be repaid by committing part of the extra customs duties that would be collected by the EU from renewed external trade and some of the new VAT receipts to this objective. This would have the added benefit of taking the pressure off EU Member States and their individual requirements to keep within the Stability and Growth Pact in terms of additional borrowing.
In 2007, EU inward investment in China was EUR 7.16 billion, while China's inward investment in the EU was only EUR 0.6 billion. Both the EU and China would benefit from increased trade. I am conscious of the visit to China by the President of the Commission, the Committee on Economic and Monetary Affairs and the President of the European Central Bank before Christmas. The recent EU-China follow-up summit is a welcome sign of hope.
We got into a mess because we were not focusing on the issues. It is time to start focusing on recovery, including making the EU more competitive, as proposed by the Lisbon Treaty. I am very pleased about the proposals which are being made in the context of the energy crisis and climate control and, in particular, the role of the EIB in this. I am also pleased that the recent decision of the Court on codecision has been announced and that Parliament will now have an enhanced role in relation to these two banks.
I have proposed in my report - and it has been endorsed by the committee and I am sure will be endorsed by Parliament - that the Commission and the two banks should come before the Committee on Economic and Monetary Affairs on a regular basis to account for the coordination of the roles, and for the implementation of the policies, of both banks. I think this will be a very useful development. What we need is more transparency and more accountability. We heard Prime Minister Brown talking about this in terms of the international financial crisis. We should be thinking about it in terms of accountability to this House for our own financial institutions and those that are part-funded by financial institutions.
I welcome the general thrust of the intent of the banks, particularly in relation to climate control and energy, and I hope the House will support the main thrust of the report which I have brought forward.
Mr President, this afternoon, on behalf of the Commission, I want to welcome the President of the European Investment Bank, Mr Maystadt, and the President of the European Bank for Reconstruction and Development, Mr Mirow. Before this House, I want to thank them both, and also their institutions, for their extremely positive cooperation with the Commission, particularly during this difficult struggle with the economic crisis.
Mr Seppänen, thank you very much for your words and for your efforts as rapporteur on a subject which has been difficult, but which has had a happy outcome, as you yourself have said; namely, the agreement at first reading to solve the legal problems that had arisen surrounding the external mandate of the European Investment Bank or EIB.
This external mandate allows us, through the actions of the EIB and in coordination with European policies, to take very firm and effective action on policies and areas of special interest to the European Union and to all the European institutions, including this Parliament.
The Commission expresses its satisfaction that, from now on, Parliament will be directly involved in discussions on this external mandate. However, we must also warmly thank both Parliament and the Council for the flexibility that they have shown in reaching agreement quickly enough to avoid creating or increasing uncertainty, before the end of this year, over the possibility of continuing to use the resources and tools of this external mandate.
For our part, the next Commission will, at the beginning of 2010, present the corresponding legal text to this Parliament and the Council. We hope that once again at first reading, we will be able to ensure legal stability for an external mandate that, as I said before, allows European policies of interest to us all to be developed.
I also want to congratulate Mr Mitchell and thank him for his report. This is the first time that a report has referred not only to the European Investment Bank, but also to the European Bank for Reconstruction and Development, or EBRD. We feel it is right to deal with these two financial institutions together, particularly at the current time when the effectiveness of their actions must serve to reinforce our policies on the economic crisis, and when cooperation between these two institutions is especially important.
We are asking both banks to make a huge effort. In the recovery plan adopted at the end of last year, we asked both institutions to considerably increase their lending capacity at a time when they too are finding it difficult to raise finance from the markets.
They are responding to this call for increased activity by acting in those areas which we feel are a priority, as Mr Mitchell has said, such as small and medium-sized enterprises, the energy efficiency sector and other areas as well. In particular, we are extremely satisfied with the agreement reached by both banks with the World Bank, in a joint initiative to strengthen their financial instruments and improve their efficiency in the use of their lending instruments in the countries of Central and Eastern Europe, which are experiencing an especially difficult situation.
We hope that, between now and next year, the groundwork and discussions of the group of experts set up by the Council and the Commission, in agreement with Mr Maystadt, to consider the future of the EIB's external mandate, and also the strategic review of the EBRD, which will also take place at the beginning of the next term of this Parliament and the next Commission, will allow us, at a calmer time than currently in terms of the economic situation, to continue using their know-how, lending facilities, financial resources, human resources and experience to assist the policies that we all agree must be the ones to guide the future direction of the European Union in the next decade.
draftsman of the opinion of the Committee on Budgetary Control. - (DE) Mr President, ladies and gentlemen, I would like to summarise the opinion of the Committee on Budgetary Control on the annual report of the European Investment Bank.
The Committee on Budgetary Control calls on the EIB to play a more active role and to introduce a more active policy to combat fraud, involving zero tolerance for fraud, corruption, money laundering and terrorism financing. Independently of any efforts that the EIB has made in the past, which deserve our recognition, it must now pursue a policy which is not only recorded on paper, but also involves concrete measures and transparency criteria for the purposes of traceability. Therefore, companies which have been shown to be corrupt should not be allowed to take out loans and informers should receive effective protection. The investigative and preventative function of the EIB must play a more prominent role than it has done in the past.
In particular, in consideration of the current financial and economic crisis, we want the same supervisory regulations to apply to the EIB as to all other commercial banks, because without real supervisory control, the EIB cannot be a credible player on the credit market. We also need independent monitoring structures which will ensure the quality of the EIB's results and its adherence to the code of conduct.
Our main concern is that Parliament should in future produce a separate report on the work of the EIB. In our opinion a report of this kind would be both possible and appropriate, because the Member States are the only shareholders of the EIB, which means that it has a direct link with, and therefore a direct budgetary responsibility to, Parliament. Thank you very much.
on behalf of the PPE-DE Group. - (HU) First of all, I would like to congratulate the two rapporteurs on the report, and I am also pleased that this question, the problems concerning the two financial institutions, came before us at the same time; indeed, I think that in the future we will have to examine these two institutions at greater length.
The first question, sticking to keywords only, is that of duplication. Certainly we need to work out some sort of long-term division of labour between the two institutions and to make closer cooperation possible. I saw that the rapporteur assigned major projects to the European Investment Bank, leaving activities relating to smaller enterprises to the European Bank for Reconstruction and Development. In any case, I believe that some sort of advantageous specialisation is necessary.
I am pleased that the European Parliament can at last enter Mecca and debate the kinds of future orientations that should be adopted in this regard. I am cautious with regard to this question of turning outward and inward. Twelve years ago in Hungary we believed that we could forget about the IMF once and for all, and now here they are at our gates, and we are running to them for credit.
A few years ago we thought that the EBRD would not play a major role in those Member States, for instance, which are outside the euro area, and that the EBRD would instead move eastwards; now we are pleased that along with the World Bank, these two institutions have made a large Central European fund possible.
I would like to draw your attention to the fact that the liquidity and financing of small and medium-sized enterprises is, to my mind - as Chairman of the relevant working group in my political group - absolutely essential; therefore, I would ask that the options that have recently been decided should enter into force as soon as possible, so that together with the commercial banks we may effectively provide the possibility of liquidity primarily to Central European small and medium-sized enterprises.
Mr President, ladies and gentlemen, we are discussing the current economic crisis in terms of a problem of imbalance, with a deregulated market on the one hand and a lack of public interest on the other hand. We have not always succeeded in arousing public interest in the financial markets and in the real economic processes. This is why it is so important today that we are discussing the public investment banks, which are at exactly this interface, which allow the market to function and which have a public mandate to represent our future interests. Therefore, my prediction for the presidents of these banks who are here with us today is that we will need them even more in the future than we do at the moment and have done in the past.
Mr Mitchell's report has two areas of emphasis. He urges us to find a good division of labour, an optimum position for focusing on strengths. He also proposes that we allow the two banks to concentrate on the tasks which face us in future. These are climate change, the concern that we will be threatened with mass unemployment and recession, unless we take countermeasures, and the call, in particular from small and medium-sized enterprises, for public infrastructure, so that we can make progress, create some breathing space and give ourselves a perspective on the situation. Therefore, I would like to thank Mr Mitchell for his good work. He has produced a positive report. The European Parliament has fought to retain its role and will perform its role more forcefully in future. That is the message from my group.
One more comment to Mrs Stauner who has just referred to the supervisory regulations. Of course, public banks must be subject to supervisory regulations and to proper controls. However, the same supervisory regulations cannot be applied to them as to normal banks, otherwise they would not be in a position to take on the risks which we often want them to accept. For this reason, I am in favour of controls, but of a different kind.
on behalf of the ALDE Group. - (DE) Mr President, ladies and gentlemen, the European Investment Bank and the European Bank for Reconstruction and Development have existed in the shadows for a long time. Over recent years a large section of the public has hardly been aware of their presence. I hope that in times of financial and economic crisis this will now change, because these important European institutions are becoming more significant than ever.
Given the large amounts of money which both banks handle and allocate in the form of loans, it is crucial that they work according to clear criteria and principles. The fact that these are public institutions is not in itself a guarantee that this is the case. We have public banks, for example in Germany, which have breached these principles and have got into difficulties, in just the same way as many private banks. I hope that both institutions, the EIB and the EBRD, set their priorities on the basis of very clear considerations and that these priorities will in future, when we look back on this period, be seen as correct and realistic.
The important thing is, and I can only support the banks in this respect, that they continue to focus on medium-sized companies, which are the backbone of the European economy, and that they focus on projects which clearly fulfil the criterion of sustainability. The banks have a very good rating, better than triple-A. This enables them to obtain and provide financing on relatively favourable terms. We must ensure that we do not place them under excessive strain and, particularly in times of crisis, do not attempt to use them as a source of capital in areas where other sources of capital may already be drying up.
I am pleased that the Members of the European Parliament will be involved in identifying the priorities from next year onwards. I believe that the fact that the banks are even more accountable to Parliament than they have been in the past will form the basis for good and constructive cooperation.
One last point: I would encourage both banks to increase their efforts and to make sure that they do not duplicate their activities. They should instead supplement each other's work and work together in a complementary way.
It also seems important to me that the EBRD continues to play a role in the transition countries, because we must not abandon these countries, especially in times of crisis.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, firstly I would like to thank those responsible for both reports, which we in the Group of the Greens/European Free Alliance support. We are in favour of extending the activities of the European Investment Bank in the developing countries. We have long campaigned for EIB project funding to adhere to social and environmental standards and to uphold human rights. In practical terms this will now happen because of the Community guarantees for EIB projects. We would like to thank the Committee on Budgets which has taken up this point and successfully followed it through with the Council.
The EIB is a very important tool within the EU, which enables the social, environmental and economic development of the Member States to be controlled. I would therefore ask for closer checks than those that have been carried out in the past on all projects supported by the EIB, to determine whether socio-environmental sustainability and profitability can really be guaranteed. This is especially important in the current financial and economic crisis.
For example, it would be a serious mistake for the EIB to support large-scale projects such as the bridge over the Straits of Messina or the Brenner base tunnel for high-speed passenger trains. These projects require large amounts of machinery and are highly capital-intensive. Support for modernising and extending existing infrastructures is far more beneficial in terms of the labour market and environmental impact.
The quantitative growth comes from an outdated philosophy of 'faster, higher, further'. We need a sustainable socio-environmental policy for both our citizens and the environment. Thank you.
on behalf of the GUE/NGL Group. - (EL) Mr President, the report welcomes the activity of the two banks, without however mentioning their responsibility for and contribution to the capitalist crisis. The EIB has taken upon itself the role of lender to banks and companies, with the aim of supporting the profits of capital.
The European Union's recovery measures are accompanied by mandatory measures of financial prudence. A common component of the European Union is the anti-grassroots policy of the Lisbon Strategy, of the Stability Pact and of the Treaty of Maastricht, the objective of which is to shift the burden of the crisis on to the workers' shoulders by cutting wages, making flexible contracts of work the rule and sharing out unemployment and with new anti-insurance reversals.
One typical example is my country, against which the excessive deficit procedure has been opened twice in five years. The Commission is demanding measures of a permanent and lasting nature: additional measures to cut social spending, especially on public health and care, while at the same time the private sector in this sector is growing richer. At the same time, it is demanding increases in taxes on grassroots consumer products and an increase in VAT rates.
The only approach which serves grassroots interests is the path of rejection of the measures being imposed by capital, and on which basically all the forces that support Maastricht and the European Union agree, and the formation of a socio-political alliance for a grassroots economy and grassroots power.
on behalf of the IND/DEM Group. - Mr President, what worries me most is the suggestion that the European Investment Bank (EIB) has a significant role to play in solving the financial crisis - that it can somehow act as the Europe-wide body to provide stimulus where Member States have singularly failed to coordinate their own stimuli.
The danger is that, if it expands its activities too far into supporting commercial banks and governments - as has been suggested - then its enviable high credit rating may be downgraded, like some of our governments.
The EIB has a leverage of about 35 times, and its shareholders are Member State governments. It would be a serious issue if it were to go bust, like some of our commercial banks. The report even encourages the EIB and the Commission to increase lending by experimenting with new innovative financial instruments. I thought the world had seen enough of clever financial tricks.
Mr President, first of all I would like to cordially thank our Finnish colleague Esko Seppänen for his efforts which contributed to reaching a compromise with the Commission and the Council on EIB loans and Community guarantees.
As we all know, after the European Parliament won a case before the Court of Justice, the respective Council decision was annulled, but to remain in force for one year until a new decision is adopted. The Commission proposed the codecision procedure and tomorrow we are to vote on the compromise agreed during the trialogue and bring this codecision procedure to a close.
It is important to remember that the EIB was originally set up to finance operations within the EU. So the Community guarantee to the EIB against losses and loan guarantees are the basis for its activities outside the EU. The proposal we discuss today covers around 10-15% of the EIB's activities, i.e. the bank's activities outside the EU in the pre-accession countries, Mediterranean countries, Asia, Latin America and South Africa. These EIB operations are especially relevant in middle-income countries and infrastructure, financial and commercial sectors. These EIB operations are of utmost importance in an environment of global financial crisis and recession.
I am happy that we managed to reach a compromise on all the major issues, such as the deadline for the presentation of a new proposal for a decision, which is now 30 April 2010, as well as on the sunset clause, which is 18 months after the deadline, 31 October 2011.
The European Parliament amended the Commission's proposal pointing out the importance of respect for human rights, development policies, energy diversification, request for strategic documents, greater transparency of the EIB policies and activities.
We have a good result, and I hope that tomorrow the compromise will be adopted by the necessary majority. I am counting on the support of all the political groups of this House.
(PT) Mr President, I join my fellow Members in applauding the magnificent work carried out by our rapporteur on the Committee on Budgets and the way in which he managed to fight for the rights and prerogatives of the European Parliament.
In accordance with the Court of Justice judgment of 6 November 2008, the European Parliament has full codecision powers in this area. Furthermore, the European Investment Bank has a clear mandate to support sustainable economic and social development, the integration of developing countries into the world economy, the campaign against poverty, and compliance by these countries with the rule of law, human rights and fundamental rights.
We will be here to ensure that the EIB's investments pursue these objectives.
(LT) The European Investment Bank is the world's largest bank and it is clear that it has an important role to play in developing the economy in the European Union's internal market and beyond. Currently many proposals are being put forward to extend the functions carried out by the European Investment Bank. I am a member of the Committee on Economic and Monetary Affairs, but I cannot even remember many of those proposals. It seems that now everyone knows what the European Investment Bank must do. There are also many proposals to re-evaluate the operations carried out by the bank outside the European Union. The document drafted by the rapporteur is specifically intended to extend the validity of the Community's guarantees to cover losses incurred by the European Investment Bank's lending outside the European Union.
The variety of proposals clearly shows that we need broader debate on the activities of the European Investment Bank and the direction in which those activities should be developed. I hope that the Commission will find time to examine this problem more closely in the overall context of the European economic stimulus plan. As for the guarantees offered by the European Investment Bank, many additional conditions have been laid down to take human rights and aspects of equal development into consideration. This is a welcome initiative, but in its external policy the European Union should aim to make other banks, operating in third countries, implement or carry out their activities based on these principles as well. Only then will there be equal competition outside the European Union and the European Investment Bank will not risk experiencing many losses.
(FR) Mr President, Commissioner, Mr Maystadt, my first question concerns the report by the European Investment Bank. I wonder: has the regulation and supervision mission demanded by Parliament been set up? Furthermore, Commissioner, I cannot understand why you do not take the initiative devolved upon you under Article 105 to refer this to the Council, so that such a mission can be undertaken by the European Central Bank. Your answers to me have been very evasive, which I find regrettable.
I must also refer to the guarantee issue: I do not understand why the guarantee being granted in this way is not remunerated. Of a total planned guarantee of approximately EUR 30 billion, that would represent a loss of resources of between EUR 30 and 100 million for the Union's budget. Nor do I understand, Mr President, why the Committee on Budgetary Control, under whose remit European Investment Bank issues fall, has not been referred to for its opinion on this issue of the guarantee granted to the Bank.
(PL) Mr President, the European Investment Bank and the European Bank for Reconstruction and Development are two extremely powerful institutions that can help regional development both within the European Union and in third countries. This is particularly evident today with the financial crisis and the resulting restrictions in access to investment loans.
When the majority of banks were drastically cutting back on loans to countries neighbouring the EU for their financial programmes, both of the above banks were vigorous in promoting investments in transport or the environment.
At the same time, the European Investment Bank is a major source of loans and loan guarantees for the European small and medium-sized enterprise sector. In the present difficult times, this constitutes invaluable support for entrepreneurs. What is also important is that the six priorities implemented by the European Investment Bank include ensuring sustainable and secure energy competition for the European Union.
EBRD. - Mr President, thank you very much for this report and the chance to continue the discussion begun with the committee in November. It is timely and welcome in particular for three reasons.
First, the context of the financial and economic crisis renders any encouragement of greater cooperation between EBRD and EIB more relevant than ever. Yet the crisis also means that cooperation between public international financial institutions is no longer just a policy-driven aspiration but a vital necessity.
Faced with the dramatic decline in private flows of credit, we came together last month with the World Bank group to launch the joint IFI action plan in support of banking systems and lending to the real economy in central and eastern Europe.
This is a EUR 24.5 billion package over 2009 and 2010 of which the EBRD will contribute EUR 6 billion. The action plan recognises that an effective crisis response in Europe's integrated financial markets requires fast and coordinated action by all stakeholders: parent banks which own a large part of the region's financial sectors; important local banks; home and host country authorities of cross-border banking groups; European institutions and the IFIs. With this wide range of stakeholders we are working together to implement the plan and are developing the coordination and cooperation mechanisms to do so.
And we see - as we saw last August when faced with the conflict-driven banking crisis in Georgia - that this kind of IFI cooperation, born of need, is the kind that works best.
Second, under the aegis of the European Union, new structures of cooperation between EBRD and EIB offer great new opportunities for us to work together.
I refer in particular to the Western Balkans investment framework, now being launched, as well as to the Eastern Partnership announced by the European Council in recent days which will build on the good cooperation we have already established through our memorandum of understanding and the neighbourhood investment facility.
These initiatives, facilitated by EC funds, bring us together to work concretely on specific projects and programmes combining the strength of each institution and, as such, offer an excellent crucible in which to forge the development of our joint work.
I believe it is in this context that we may find divisions of labour, applications of joint expertise and the necessary mechanisms of cooperation, including common standards, which you have called for.
Third, I take the European Parliament's views as welcome input to the early stages of the EBRD's fourth capital resources review which we will conclude at our annual meeting in Zagreb in May 2010.
The EBRD has taken a proactive stance in response to the crisis: supporting our clients in countries of operations, we are expanding our instruments, and aim to invest EUR 7 billion in 2009 - an increase of more than 20%.
At the same time, we have to acknowledge that our risk exposure is also increasing. The full implications of the current situation on our portfolio and on the development of our business cannot yet be clearly seen. Yet the importance of our partnership with the EIB and with the European Union in meeting our commitments, both to our shareholders and to our countries of operations, is clearer than ever.
Mr President, ladies and gentlemen, allow me first of all to thank you for once again giving us the opportunity to pursue the constructive dialogue that has been established between the European Investment Bank and Parliament for some years now.
I am particularly happy to have the opportunity to discuss the two reports being presented to us today, because they are two reports - that of Mr Mitchell and that of Mr Seppänen - that are interesting and that raise entirely relevant issues. I hope that we will have the opportunity to return to these issues later.
Today, of course, we are facing a crisis on an exceptional scale - probably the most serious crisis since the end of the Second World War - and it is therefore quite normal in this context for Member States to call on our two institutions to try to make a contribution to the European Union's response to this crisis. You know that in this context the Member States, which are our shareholders, have asked the EIB to substantially increase the volume of its lending in 2009, an increase of some 30% compared to the initial forecasts, and to channel this additional effort essentially into three areas: firstly, loans to banks for small and medium-sized enterprises; secondly, energy, and in particular the fight against climate change; and finally, a special effort for those countries that are hardest hit by the crisis.
What point have we reached today? I will give you the statistics covering the last three months of 2008 - in other words, starting from the time at which the first appeals were made to the EIB - and the first two months of 2009. During those five months we lent more than EUR 31 billion, which represents a 38% increase compared with the same period of late-2007/early-2008. In the first area, as regards loans for small and medium-sized enterprises, EUR 5.6 billion in loans were issued in this short period. Several of you have stressed the importance of aiding small and medium-sized enterprises in the current climate. In fact, we are making a very special effort in this area, and I can already tell you that the objective that we were set of releasing EUR 15 billion of these loans during the years 2008 and 2009 will be exceeded.
As regards the second objective, energy and the fight against climate change, here too we have made a particular effort, and it is in this context that financing for the automotive industry must be placed. We must be clear: in this sector our funding is going towards projects involving research, development and production of eco-friendly cars, that is, cars that will meet the Union's new standards regarding the reduction of CO2 emissions.
Finally, regarding the third area: aid for countries that have been hardest hit by the crisis: during this same five-month period we issued EUR 910 million in loans in Hungary, EUR 600 million in Latvia, EUR 1 billion in Romania and EUR 1.1 billion in Lithuania.
I therefore think that I can say that we have been doing our best to respond to the Member States' appeal and to implement the agreed measures without delay. Mr Mirow himself has already alluded to the joint International Finance Corporation-European Bank for Reconstruction and Development action plan regarding aid for the banking sector in Central and Eastern Europe.
Naturally, this increase in the volume of our loans is only possible thanks to the increase in capital on which our shareholders have decided - it will not cost the Member States anything. However, it was decided that we needed our shareholders' authorisation to turn our reserves into capital.
Several of you have asked questions about monitoring and supervision of the EIB, and I personally think that the question is totally legitimate. When a financial institution grows in such a way, it is normal for there to be concerns about how it is monitored. There is what is already in place, which is not insignificant: there is a certain amount of internal monitoring and, above all, there is external monitoring by an independent audit committee that reports directly to our governors. Moreover, the Treaty of Lisbon makes provision for strengthening this audit committee with the addition of people who have proven experience of banking supervision.
Might we go further? I would remind you that the Court of Auditors already monitors all the EIB's activities whenever these involve the use of funds from the European budget. Should we go further towards a formal system of banking supervision? That is what Mrs Stauner was hoping for. Mr Bullmann pointed out that things were perhaps not that simple. In any event, it is worth discussing. All I can do today is confirm that the EIB is fully open to being subjected to formal banking supervision, if it is considered worthwhile.
For the moment, we have organised, alongside the Financial Sector Supervisory Commission in Luxembourg, a form of informal supervision.
In answer to Mr Audy, I would say that the action that he requested last year from the Committee of European Banking Supervisors (CEBS) has indeed been carried out. We have therefore questioned the CEBS, but it informed us that it itself did not have any authority in the area and that it could not even act in an advisory role. We are therefore still in the hands of those who would like to take an initiative in this regard. I say again that we are open to such initiatives.
A word in conclusion on cooperation between our two institutions. Mr Mirow has already indicated that it was developing well, particularly in the Western Balkans, and with our neighbours in the East, most recently in Turkey. All I want to say, in order to keep to my speaking time, is that we are in full agreement with the recommendations featured in Mr Mitchell's report. We think that it would be in the common interest of both our institutions, and of our borrowers too, for us to move towards a more rational and functional division of labour.
A word in conclusion on Mr Seppänen's report. I would like to say how much we have appreciated Mr Seppänen's constructive approach. He proposes a temporary solution, which allows the EIB to continue with its activities, but which fixes a date for an in-depth discussion of the role that the EIB should play outside the European Union. I am in no doubt that this is a debate on which we will spend some time and that, I believe, has come at just the right moment.
Mr President, I want to thank all the Members who have spoken in this debate. I believe most of the speeches expressed a high level of agreement and consensus on the guidelines that have just been set out by the Presidents of the two banks, at this time of crisis but also of opportunity. By using their resources and actions, they intend to support such essential policies in the European Union as energy efficiency, the fight against climate change, support for small and medium-sized enterprises and support for clean technology in sectors which are very badly affected at the moment, such as the car industry.
I believe that there is also very broad agreement on the need to intensify, as far as possible, the actions of both banks in those countries particularly affected or hit by the crisis, both within the European Union and beyond our borders. I agree with all those Members who have asked the banks to do more. I do not agree with the person who told the banks to do less or to be more prudent at this difficult time. I believe, in fact, that the existence of banks such as the European Investment Bank or the European Bank for Reconstruction and Development is particularly justified at a time like the present.
I have a few final words to say on the comments regarding the supervision of the EIB. I am delighted that Mr Maystadt has demonstrated his openness, which in fact I had already seen before, towards reviewing this issue and finding a solution to it, as was previously mentioned in the debate last year.
Of course the Commission is ready right now to work together with Mr Maystadt to identify the most effective tools, which at the same time comply with our rules, in order to find a solution to such an important issue, particularly at a time when the EIB and also the EBRD are having to resort to markets where it is more difficult than in previous years to raise finance under favourable conditions and with the highest possible rating with which both banks work.
rapporteur. - Mr President, let me thank the Commissioner and both Presidents for their contributions and all the Members of the House who contributed.
Let me make three brief points in response. The comments made by President Maystadt that the EIB's additional financial support will allow quick disbursements and contribute to the real economy, notably by protecting good projects and helping viable companies in these difficult times, are very encouraging. It is my opinion that we need to support struggling companies as much as possible to provide them with the credit they need to keep their businesses afloat and to ensure that jobs are not lost.
The report calls, however, for vigilance with regard to the use made of EIB loans by commercial banks, and for a code of conduct between the commercial banks and the EIB in this respect. I hope Members would note that from some of the comments that were made.
Secondly, the current mood in Europe is one of apprehension: housing prices continue to tumble in some countries and people are hoarding their savings. To combat the effect of this crunch, we must begin to talk about the recovery. We took our eye off the ball when it came to the crisis we are in. We are taking our eye off the ball again. Recovery is coming: it may be at the end of this year or it may be next year, but it will come. We need to start talking about recovery and preparing for recovery and, in particular, being competitive enough to take advantage of recovery. I urge that on the three institutions represented here today and on the House.
Lastly, there is a need for the EIB and the EBRD to work together with other international and regional financial institutions - such as the World Bank, the Asian Development Bank and the African Development Bank - in order to promote development in areas further afield from Europe. These banks have a positive impact in delivering aid to developing countries, but I believe that this impact needs to be properly assessed.
The financing of land ownership in developing countries needs to be looked at as an investment cost under the EIB external lending mandate. I have raised this issue on a number of occasions. The country I come from experienced famine. We experienced all sorts of things that people in African countries are now experiencing. What changed the north-eastern part of our island was that people invested in universally small pieces of land.
Look at this model for the developing world. We need them as our future trading partners and I urge both banks to consider what I have said here, because I think that is a way to help the developing world. This is an issue raised here today only minutes ago by the Prime Minister of Great Britain, and I commend that particular point to both banks.
Thank you, Mr President, for the opportunity to respond to this debate. I hope we will continue to go forward in an atmosphere of mutual cooperation for the benefit of Europe.
rapporteur. - (FI) Mr President, Commissioner, ladies and gentlemen, I note that there is a large consensus in this House regarding the legal basis for the European Investment Bank's new External Lending Mandate.
As the EIB representatives arrived late and did not hear my initial speech, I would like to bring to their attention the fact that the matter is now being decided in the context of a codecision procedure and that the European Parliament is no longer a pushover, as it has been up till now in matters to do with the European Investment Bank.
The EIB will no longer be able to count on the support of a few trustworthy Members in the future. In the codecision procedure it will require the broad support of the European Parliament. For that to happen, the EIB will need to make its practices more constructive in relation to the European Parliament than we felt to be the case whilst this mandate was being considered. I believe that during this time this has been made clear to the bank and I hope it understands the message that Parliament has sent it. All's well that ends well.
The debate is closed.
The vote will take place on Wednesday 25 March 2009.
Written statements (Rule 142)
in writing. - (IT) The role of the EIB in the implementation of European development and cohesion policy has become increasingly important.
Although the EIB has come in for some criticism in the past because it was considered somewhat removed from the economic and social cohesion objectives pursued by the European Union, by focusing its efforts above all on public bodies, it would seem to be changing course as far as the development and cohesion prospects for 2007-2013 are concerned.
By cooperating more closely with the European Commission, the EIB is today presenting itself as a modern and dynamic bank, and this is thanks to the increase in the number of types of financial projects designed to help restore the socio-economic balance of less-advantaged European regions. As regards the implementation of measures, we are particularly pleased to see the introduction of support mechanisms for SMEs, which will be able to increase their investments as a result of having better access to the financial markets.
In addition to the package of measures laid down by the European Commission for assisting SMEs at Community level and which are currently being implemented, the EIB must provide added value and get SMEs' activities up and running and developing quicker, as these represent the main, non-substitutable source of new jobs in Europe.
The basic issues dealt with in this report do not concern the Community guarantee per se, but rather the ways of making a more effective use of the finance granted by the EIB. The EIB's role as an EU instrument for supporting economic development is indisputable. The EU has a series of financial instruments in the area of external relations and the EIB's activity must be complementary to them.
With regard to the financing priorities, I am pleased that the current version of the report also features my proposal to include a necessary clarification about the energy projects in Eastern Europe and the Southern Caucasus, namely that they must be 'in line with the objective of Community policy of diversifying energy sources and with a view to guaranteeing stable and secure resources for consumers.'
I am pleased that European leaders have reached a compromise within the European Council regarding the financing of energy projects by the EU as part of the Economic Recovery Plan. I am also pleased that the Nabucco project survived this compromise and that it has been declared a priority energy project. I hope that the EIB will be involved so that this project can reach the necessary level of investment and that, starting from 2013, we can transport gas from the Caspian Sea to Europe.